Citation Nr: 1535781	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  10-05 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active service from May 1975 to March 1977.

These matters come before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Denver, Colorado.   

In July 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

These matters were most recently before the Board in January 2015 when the Board remanded the Veteran's claims for further adjudication.  The Board finds that there has been substantial compliance with the mandates of the remand and will proceed to adjudicate the appeal. See Dyment v. West, 13 Vet. App. 141 (1999). 

In June 2015, the Veteran submitted a waiver of RO consideration of additionally submitted evidence.    


FINDINGS OF FACT

1.  The Veteran does not have a right ear hearing loss disability for VA purposes.

2.  The earliest post service clinical evidence of a left ear hearing loss is more than 20 years after separation from service.

3.  The Veteran is less than credible as to the onset of his hearing loss and tinnitus.

4.  The most probative evidence of record is against a finding that the Veteran has a hearing loss disability causally related to, or aggravated by, active service.

5.  The most probative evidence of record is against a finding that the Veteran has tinnitus causally related to, or aggravated by, active service. 

CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss disability have not been met. 38 U.S.C.A §§ 1112, 1131 (West 2014), 38 C F R §§ 3. 303, 3. 307, 3. 309, 3.385 (2015).

2.  The criteria for service connection for tinnitus have not been met. 38 U.S.C.A. 
§§ 1112, 1131 (West 2014); 38 C F R §3. 303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in September 2008.  

The claims file includes service treatment records (STRs), post service clinical records, and the statements of the Veteran in support of his claims.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.  

Private correspondence reflects that the Veteran was seen in May 2015 and hearing testing reflected mild to moderate high frequency hearing loss bilaterally, with no significant change between July 2012 and May 2015.  Exact hearing threshold levels were not provided; regardless, a remand to obtain such is not warranted.  The Veteran has been informed of what evidence is necessary to substantiate his claim and has not provided VA with documentation of exact threshold levels from the private examiner.  The duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Notably, the May 2015 provider stated that there had not been a significant change since the July 2012 results, which are in evidence.  Moreover, the Veteran underwent a VA examination in June 2015, after the May private examination; the report from that VA examination includes audiogram results.  The claims file also includes audiogram results from 1975, 1977, 2008, 2011, and 2012.  Thus, there are audiogram results from before, and after, the Veteran's private audiogram.  Finally, even if the Veteran had right ear hearing loss disability for VA purposes, the most probative evidence, as discussed below, is against a finding that his right ear hearing loss is causally related to, or aggravated by, active service; thus, the exact threshold levels in May 2015 are not needed to adjudicate the claim.

An adequate VA examination with opinion was provided in 2015. 38 C.F.R. § 3.159(c) (4).  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions obtained in this case are more than adequate, as they are predicated on consideration of the pertinent evidence, to include private and VA medical records in the Veteran's claims file.  The opinion includes a complete rationale for the opinions stated, relying on and citing to the evidence reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Bilateral Hearing Loss Disability

An essential element of a claim for service connection is that there must be evidence of a current disability.  As is discussed in further detail below, the evidence of record reflects that the Veteran has a hearing loss disability for VA purposes for the left ear; thus, this element has been met for the left ear.  The evidence is against a finding that the Veteran has right ear hearing loss disability for VA purposes; thus, an essential element has not been met and service connection for right ear hearing loss is not warranted.  (See e.g. audiology findings noted below.) 

A second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease.  The Veteran's STRs are negative for any complaints of, or treatment for, hearing loss.  The Veteran's DD 214 reflects that his military occupational specialty (MOS) was as a clerk typist with no foreign service.  The Veteran has stated that he was exposed to grenade noise in training.  The Board finds that some exposure to noise (e.g. in basic training) is consistent with the circumstances of the Veteran's service. 38 U.S.C.A. § 1154(a).  The Veteran has also stated that he was exposed to noise due to his duties as a typesetter/printer.  In this regard, the Board notes that the evidence reflects that the Veteran was an offset pressman before service and after service.  

The third element for service connection is competent credible and probative evidence of a nexus between the current disability and the in-service disease or injury.  The Board finds, for the reasons noted below, that the third requirement for service connection has not been met. 

The Veteran's March 1975 report of medical examination for entrance purposes reflects that audiometric testing results were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
15
-
5
LEFT
25
15
5
-
15

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss. Hensley v. Brown, 5 Vet.App. 155 (1993).  Therefore, the Veteran's entrance examination report reflects abnormal hearing, or a hearing loss, bilaterally.  When the presumption of soundness on induction does not attach, service connection may be considered only on the basis of aggravation of hearing loss in service. 38 C.F.R. § 3.304. 

A preexisting injury or disease will be considered to have been aggravated by active military service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service. 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2014).  If a presumption of aggravation under section 1153 arises, due to an increase in a disability in service, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease." 38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).

The Veteran's February 1977 report of medical examination for separation purposes reflects that audiometric testing results were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
-
15
LEFT
15
15
15
-
15

The Veteran reported that he was in "very good health" and the examiner noted that there was no disability. 

In March 1977, the Veteran indicated that there had been no change in his medical condition since his February 1977 separation examination.  In essence, the Veteran had abnormal hearing on entrance and normal hearing upon separation.

The record is against a finding that the Veteran underwent an increase in hearing loss severity during service, or even that it rose to the level of a hearing loss disability for VA purposes within one year of separation.

The Board acknowledges that the Veteran's hearing acuity, while abnormal upon entrance, did not rise to the level of a disability for VA purposes.  Therefore, the Board has analyzed whether the Veteran's current hearing loss disability warrants service connection if he were afforded the presumption of soundness on entrance.  The Board finds, as discussed below, that service connection is still not warranted. 

A May 1998 VA treatment record reflects the Veteran's history of constant tinnitus for the previous four to five months.  He reported a positive noise history and indicated that he was supposed to wear ear protection.  Air conduction was within normal limits through 4000 bilaterally with a slight roll off in the highs.  Speech reception thresholds and speech discrimination scores were within normal limits. The Veteran was diagnosed with slight high frequency loss with normal word understanding for speech and was counseled about the test results and the importance of hearing conservation measures.  

An August 1999 VA treatment record reflects the Veteran's history of increasing tinnitus.  The Veteran reported a history of "loud noise exposure both in the military (grenade, close range and m60's)" and post military due to his work as a pressman. He reported that he used hearing protection. 

An August 1999 VA treatment record reflects the Veteran's history of increasing tinnitus over the past several months. 

A July 2000 VA treatment record reflects the Veteran's history of tinnitus, which he believed was getting louder.  The record notes that the Veteran's hearing had not changed from past tests.  The examiner diagnosed the Veteran with stable slight high frequency drop with normal word understanding for conversational levels of speech 

A March 2001 VA treatment record reflects a history of tinnitus and exposure to "loud noises" at work.  The record notes that the Veteran had hearing loss per prior audiometry 

A May 2005 VA otolaryngology outpatient note reflects that the Veteran reported bilateral tinnitus and decreased hearing.  It was noted that he has a history of working in printing press which was a significant noise exposure during his life. 

An August 2008 VA treatment record reflects the Veteran's history of tinnitus since a grenade went off in basic training.  He denied a history of hearing loss.  The Veteran was diagnosed with tinnitus, chronic in nature related to a grenade explosion while in basic training. 

A November 2008 VA treatment record reflects the Veteran's reported history of military noise exposure from basic training when a grenade went off by his right ear.  His nonmilitary and recreational noise exposure included working in a printing shop in which hearing protection devices were used.  The Veteran also reported a history of diminished hearing acuity since approximately 1995.  The Veteran reported that "he has noticed the tinnitus for around 15 years and on occasion keeps him up at night."  Thus, according to the Veteran, the onset was in approximately 1993, or more than a decade after separation from service and after post service employment in the printing field.  Speech audiometry revealed speech recognition ability of 96 percent in each ear.  Audiometric testing revealed puretone thresholds, in decibels as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
25
30
LEFT
25
20
25
30
40

A September 2009 VA treatment record reflects the Veteran's history of a decrease in hearing acuity since the November 2008 evaluation and continued tinnitus.  He also presented a history of "a sudden loss of hearing in the left ear following an explosion".  He reported that he worked as a printer for many years, where he was exposed to loud noise and that for the previous seven years he worked with a fork hauler 40 inch press several days a week and wore hearing protection. Speech audiometry revealed speech recognition ability of 96 percent in each ear Audiometric testing revealed pure tone thresholds, in decibels, as follows 





HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
15
25
LEFT
15
25
30
20
45

In June 2011, the Veteran asserted that he was exposed to noise while working as an offset pressman and while on a grenade range. 

An August 2011 VA examination record reflects the Veteran s history of military noise exposure from a grenade explosion and working as a clerk typist.  He also reported nonmilitary noise exposure from working as a typesetter and "some shooting".  He reported a history of tinnitus which he "believe[d] started in service".  Audiometric testing revealed pure tone thresholds, in decibels, as follows: 






HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
20
30
LEFT
15
15
20
25
45

Speech audiometry revealed speech recognition ability of 94 percent in each ear. The examiner noted that based on the Veteran's history and review of the claims file, it was reasonable to assume the Veteran was exposed to hazardous noise levels during service.  The examiner further noted that the electronic hearing testing conducted at enlistment and discharge showed the Veteran did not have hearing damage while in service, as shown by the lack of a significant threshold shift beyond normal variability.  Thus, the examiner found the Veteran's hearing loss and tinnitus were less likely as not caused by or a result of noise exposure in service.

July 2012 correspondence from Center for Hearing, Speech and Language reflects in pertinent part, the findings and opinion of the audiologist J.W., as follows: 

Pure tone testing results showed a mild to moderate sensorineural hearing loss bilaterally.  There is a slight conductive component in the left ear.  The speech reception thresholds were 10dB in the right ear and 15dB in the left ear.  Word recognition scores were excellent at 100% bilaterally.  [The Veteran]'s main complaint is constant tinnitus but he also stated he sometimes has trouble hearing as well.  The tinnitus is constant and in both ears and he said the only time he feels relief from it is when he is sleeping.  He reported he turns his phone volume up in order to hear the caller and his family complains that he turns the television too loud for other listeners.  [The Veteran] said he served two years in the military and reported he was exposed to noise on the firing range but did use hearing protection.  He related an incident he experienced on the grenade range in 1975 during basic training when the explosions and noise were so loud he noted reduced hearing function for two to three days following the exposure.  [The Veteran] said he first started noticing the tinnitus in approximately 1980.  He has worked in the printing business for many years but reported he has used hearing protection consistently during that time.  [The Veteran] said the only big noise he was ever around was during military service.  He denied ear infections ear surgeries or medical problems with his ears.  He said he has no family history of hearing loss.  It is very difficult to determine cause of sensorineural hearing loss especially after many years have passed.  Noise induced hearing loss occurs slowly over a period of time.  However it is likely (at least as likely as not) that [the Veteran]'s military noise exposure has made some contribution to his tinnitus and high frequency hearing loss.  Other noise exposures even just the ones we experience in daily living and age can also be contributors. 

May 2015 correspondence from Marion Downs Center reflects, in pertinent part, the findings and opinion of the audiologist J.W., as follows:

Pure tone testing results showed a mild to moderate, high frequency, sensorineural hearing loss, bilaterally.  Word recognition scores were excellent at 100% in the right ear and 96% in the left ear.  There were no significant changes in thresholds when comparing this current test with the previous test performed in our office on 7-19-12. [The Veteran]'s main complaint it constant tinnitus, which he reports has become much worse over the past year or so.  He also stated he sometimes has trouble hearing as well.  The tinnitus is constant and in both ears. He said the only time he feels relief from it is when he is sleeping, but getting to sleep is often extremely difficult due to the constant ringing.  
 
The majority of the 2015 correspondence was repetitive of the 2012 correspondence, although it noted that the Veteran's hearing loss was "fairly mild". 

Post service records also indicate noise exposure as a truck driver. 

The claims file includes a June 2015 VA examination report.  It reflects that audiologic testing results were as follow:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
30
35
LEFT
15
20
25
35
40

The Veteran's speech discrimination score was 100 percent bilaterally.  

With consideration of all of the above-noted audiograms, the Board finds that service connection is not warranted for right ear hearing loss because the probative evidence does not indicate the existence of a current disability for VA purposes.  The auditory thresholds at 500 1000, 2000, 3000, and 4000 Hz are never 40 decibels or higher, at least three of the auditory thresholds at 500, 1000, 2000, 3000, and 4000 Hz are never 26 decibels or greater, and the speech recognition scores are never less than 94 percent using the Maryland CNC word list.  

The Board acknowledges that the record reflects assessments of hearing loss.  It is clear that these assessments were not made under the purview of 38 C F R § 3 385, as is required for service connection.  As such, the assessments have no probative value and are not a basis on which service connection can be granted.  The most probative evidence of record is against a finding that the Veteran has had a right ear hearing loss disability for VA purposes during the pendency of the Veteran's claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

With regard to the left ear, the 2015 VA examiner provided a very thorough opinion, and cited to several references to support the clinical opinion that the Veteran's left ear hearing loss is less likely as not causally related to active service. 

The 2015 VA examiner stated, in pertinent part, as follows:

The veteran's report of noise exposure and subjective report of hearing loss while in service, along with the previously mentioned reports, were taken into consideration in rendering this opinion.  All of the audiological assessments from 1998, 1999, 2001, 2008, 2011, and the Dr. J.W. 2012 private exam were reviewed and the veteran's history of his symptoms were considered.  Electronic hearing testing conducted at enlistment (March 1975) and at discharge (Feb 1977) shows the veteran did not have a significant threshold shift or aggravation of pre-existing hearing sensitivity levels beyond normal variability while in service.  Therefore, the evidence of record shows it is unlikely the veteran had hearing injury while in service.  In the judgment of the examining Audiologist thresholds are within normal measurement variability and that such differences do not constitute injuries. The Remand makes mention of the veteran's entrance thresholds of 25 dB at 500 and 1000 Hz in the right ear and at 500 Hz in the left ear, at exit these thresholds were 15 dB, this does not represent a significant threshold shift.  A determination of significant threshold shift beyond normal variability caused by or a result of noise exposure while in service is made by the expert in area (Audiologist) on a case by case basis after a careful review of all evidence.  The evidence in this case clearly and convincingly shows the veteran did not have hearing injury while in service.  Therefore the evidence of record clearly and convincingly rebuts, if so stated, the veteran's subjective report of hearing loss while in service.  In the absence of an objectively verifiable noise injury, the association between claimed tinnitus and noise exposure cannot be assumed to exist. The examiner concedes noise exposure in service, however there was no noise injury while in service.  This is not at all contradictory.  As IOM clearly indicated in its landmark study of noise injury in military service, it is difficult if not impossible to predict who will be noise exposed and if they are so exposed who will suffer noise injury.  It is important to know not everyone who is exposed to noise will suffer noise injury, and that delayed onset hearing loss due to previous noise exposure is unlikely to occur.  Therefore, if the evidence shows there has been no significant threshold shift beyond normal variability while in service (no hearing injury while in service) any hearing loss occurring following service is less likely as not related to noise exposure while in service.  Many factors can contribute to hearing loss and/or tinnitus following service such as recreational, occupational, environmental noise exposure, aging, disease, medications, environmental pollution,  genetic/hereditary factors, smoking, etc.  Audiograms provide objective evidence of noise injury.  In the absence of audiometric evidence of noise injury while in service, an affirmative opinion that the veteran suffered some latent undiagnosed noise injury is utter speculation and directly contradicts the objective evidence of record.  The IOM study was commissioned by congress to, among other issues, address the question "is there delayed onset hearing loss?"  IOM reviewed numerous animal and human studies.  After reviewing all studies, IOM found "There is not sufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure.  Although the definitive studies to address this issue have not been performed, based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur." The delayed affect to which IOM was referring to was delayed hearing loss.  More recent animal and human studies have been reviewed.  These studies, while elegant and important, do not overturn the conclusions of the IOM regarding delayed onset hearing loss.  Based on electronic hearing testing conducted at enlistment and at discharge it is my opinion the veteran did not have hearing loss/hearing injury while in service.  Delayed onset hearing loss and tinnitus due to noise exposure are unlikely to occur.  In the absence of an objectively verifiable noise injury, the association between claimed tinnitus and noise exposure cannot be assumed to exist.  Therefore it is my opinion the veteran's hearing loss and reported tinnitus are less likely as not caused by, aggravated by, or a result of noise exposure while in service.

The Board finds that the 2015 VA clinical opinion is the most probative of record as it considers the extensive record.  In this regard, the Board notes that the private opinion is not as probative.  The private clinician failed to discuss the Veteran's entrance examination audiologic findings as well as the Veteran's separation examination findings.  Moreover, she failed to discuss the conductive component in the left ear which she diagnosed in 2012, but not in 2015.  She also failed to adequately discuss his normal hearing examination results in 1977, and his post-service work as a fork lift/truck driver and as a pressman with noise exposure. (See August 1999 and 2001 VA reports.)

The probative value of medical opinions is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator. Guarneri v. Brown, 4 Vet. App. 467, 470-71 (1993).  There is no requirement that additional evidentiary weight be given to the opinion of a medical provider who treats a veteran; courts have repeatedly declined to adopt the "treating physician rule." See White v. Principe, 243 F.3d 1378, 1381 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

The Veteran is competent to attest to factual matters of which he has first-hand knowledge (e.g., hearing difficulty). See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran is also competent to state that he was exposed to loud noises in service.  

The Board notes that there is no clinical evidence that he complained of, or sought treatment for, hearing loss for more than 20 years after separation from service.  The Veteran has stated that he did not report his hearing loss and tinnitus in service "due to typical military protocol of not reporting for medical care."  However, this does not explain why he did not seek treatment for the next 20 years if he had a problem.  Moreover, the Veteran did seek treatment in service for other complaints (i.e. sore throat, cough and cold (September 1975) cough and cold (November 1975), finger laceration (3 times in January 1976), left ankle complaints (March 1976), left knee complaints (April 1976), "crabs" (March 1976), blister on the hand (May 1976), blister on the foot (November 1976), and a cold (January 1977)).  Thus, the Board finds that if the Veteran had experienced tinnitus and hearing loss since service, it would have been reasonable for him to have reported it as he reported numerous other complaints.  His statement that he did not seek treatment due to "typical military protocol" is less than credible given his STRs.

Notably, in 2008, the Veteran reported the onset of his diminished hearing acuity to be in approximately 1995, or more than 15 years after separation from service.  The Board finds that any statement by the Veteran that he had chronic hearing loss since separation from service is less than credible given the evidence as a whole, to include his separation examination findings, as well as his post-service statements as to onset in 1995.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board has also considered the lay statements of record, to include that of the J.R., who noted that he served with the Veteran, was with him during a grenade explosion, and that he himself suffers from tinnitus and hearing loss.  The Board finds that J.R.'s complaints are not probative as to the issue at hand.  While J.R. may be competent to state that he was with the Veteran when a grenade exploded, he has not been shown to be competent to render an opinion as to the Veteran's disabilities, or lack thereof.  Moreover, the Board finds that even if the Veteran experienced some hearing difficulties and/or tinnitus after an explosion, any such complaints were acute and transitory because the Veteran had normal hearing upon separation, did not seek treatment in service, and noted a much later onset date post-service. 

The Board finds that audiometric results in the STRs and the post-service clinical records are more probative than any subjective lay statement with regard to the onset of hearing loss in service or within a year of such, which was made for compensation purposes.  See Cartright v. Derwinski, 2 Vet. App.24, 25 (1991) (finding that, while the Board may not ignore a Veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits, personal interest may affect the credibility of the evidence); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony).

The Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation in matters of hearing acuity, especially considering the onset of his hearing loss years after separation from service, his post-service noise exposure, and his age upon onset of post-service hearing loss.  Based on the foregoing, the Board finds that the Veteran's opinion does not constitute competent medical evidence and lacks probative value. see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011). 

In sum, with regard to the right ear, the evidence is against a finding that the Veteran has a hearing loss disability for VA purposes.  Even if he had a hearing loss disability, service connection would not be warranted considering both possibilities of a preexisting disability and/or soundness upon entrance and with consideration of the most probative evidence, as noted above.  With regard to the left ear, and with consideration of both possibilities of a preexisting disability and/or soundness upon entrance, and with consideration of the most probative evidence of record, as noted above, service connection is not warranted.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Tinnitus

The Veteran is competent to report ringing in the ears.  However, the Board finds, as discussed in further detail below, that the Veteran is less than credible with regard to the onset date of tinnitus.  

The Veteran's STRs are negative for complaints of, or findings of, tinnitus.  In addition, there is no competent credible evidence of tinnitus within one year after separation from service. 

As noted above, the earliest clinical evidence of tinnitus is in 1998, approximately 20 years after separation from service.  The May 1998 VA treatment record reflects the Veteran's history of constant tinnitus for the previous four to five months.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board finds that if the Veteran had tinnitus since service, it would have been reasonable for him to have reported it at that time, rather than state he had had it for four to five months.  The Board acknowledges the Veteran's later statements that he has had tinnitus since service; however, the Board finds that this statement is less than credible given the record as a whole, to include his 1998 statement.  

In addition to the 1998 statement, the Board has also considered the November 2008 VA record which reflects that the Veteran reported that "he has noticed the tinnitus for around 15 years".  Thus, according to the Veteran, the onset was in approximately 1993, or more than a decade after separation from service and after post service employment in the printing press field.  

The July 2012 private correspondence reflects that the Veteran reported that he first started noticing the tinnitus in approximately 1980, which would be more than two years after separation from service.   

In sum, the Veteran has asserted the onset of his tinnitus as in 1998, 1993, 1990, and in service.  His inconsistencies, as well as the fact that the alleged onset date has moved closer to his service dates while he has attempted to obtain VA compensation, weighs against his credibility. See Cartright, 2 Vet. App. at 25.  Therefore, any opinion which is based on the Veteran's self-reported history is not probative.  In addition, the Board finds that the lay statements of J.R. and Rev. J.M., who have not been shown to have medical training, experience, or education, are not as probative as those of the VA clinician. 

The 2015 VA examiner, who provided a probative opinion, stated in pertinent part, as noted above, that the Veteran's tinnitus is less likely as not caused by, aggravated by, or a result of noise exposure while in service. 

The Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation in matters of tinnitus, especially considering the onset of his tinnitus years after separation from service, and his post-service noise exposure.  Based on the foregoing, the Board finds that the Veteran's opinion does not constitute competent medical evidence and lacks probative value. see Kahana, 24 Vet. App. at 435. 

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56. 


ORDER


Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


